 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSSS Typographers, Inc. d/b/a Ace Typographersand AVJ Graphics, Inc. d/b/a ManhattanGraphic Productions and New York Typo-graphical Union No. 6, International Typo-graphical Union, AFL-CIO. Case 2-CA-17214September 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on April 29, 1980, by NewYork Typographical Union No. 6, InternationalTypographical Union, AFL-CIO, herein called theUnion, and duly served on SSS Typographers, Inc.d/b/a Ace Typographers and AVJ Graphics, Inc.d/b/a Manhattan Graphic Productions, hereincalled Respondents, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 2, issued a complaint on April30, 1980, against Respondents, alleging that Re-spondents had engaged in and were in unfair laborpractices affecting commerce within the meaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge and complaint and notice ofhearing before an administrative law judge wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on January 31,1980, following a Board election in Case 2-RC-18557, the Union was duly certified as the exclu-sive collective-bargaining representative of Re-spondents' employees in the unit found appropri-ate;' and that, commencing on or about April 11,1980, and at all times thereafter, Respondents haverefused, and continue to date to refuse, to bargaincollectively with the Union as the exclusive bar-gaining representative, although the Union has re-quested and is requesting them to do so. On July 2,1980, Respondents filed their answer to the com-plaint admitting in part, and denying in part, the al-legations in the complaint.On July 8, 1980, counsel for the General Counselfiled directly with the Board a Motion for Sum-mary Judgment. Subsequently, on July 10, 1980,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryOfficial notice is taken of the record in the representation proceed-ing. Case 2-RC-18557, as the term "record" is defined in Secs. 102.68and 102.69(g) of the Board's Rules and Regulations, Series 8. as amended.See L'V Elcrrosyslems. Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683(4th Cir. 1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415F.2d 26 (5th Cir. 1969); Intertype Co. v. Penello, 269 FSupp. 573(D.CVa. 1967); Follett Corp., 164 NLRB 378 (1967), enfd. 397 F.2d 91(7th Cir 1968); Sec. 9(d) of the NLRA, as amended.252 NLRB No.17Judgment should not be granted. Respondents didnot file a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn their answer to the complaint, Respondentsadmit all of the operative factual allegations of thecomplaint other than their alleged failure and refus-al "since on or about April 11, 1980," to recognizeand bargain with the Union as the exclusive collec-tive-bargaining representative of the employees in aunit described below which they deny. Apparently,based on this denial, Respondents also 'deny theconclusionary averments of the complaint that theyhave violated Section 8(a)(5) and (1) of the Act byrefusing to bargain with the Union. The GeneralCounsel contends that Respondents: (a) raise noissues which have not been litigated and deter-mined by the Board in the underlying representa-tion proceeding; or (b) raise matters which are con-clusively proved by the exhibits attached to theMotion for Summary Judgment. We agree with theGeneral Counsel.Review of the record herein, including therecord in Case 2-RC-18557, discloses that theUnion initially sought to represent certain compos-ing room employees of Respondents. Following theclose of a hearing in the underlying representationproceeding, the Regional Director for Region 2issued his Decision and Direction of Election onDecember 7, 1979. In that decision, he found therequested unit, with the addition of certain messen-gers, appropriate for collective-bargaining pur-poses. The Union thereafter filed a request forreview of the Regional Director's decision with theBoard in Washington, D.C., contending that themessengers should not be included in the unit. TheBoard denied the request for review but amendedthe Decision and Direction of Election to permitthe messengers to vote under challenge.An election was thereafter held, on January 4,1980, which the Union won. The challenged ballotsof the messengers were not determinative of theelection's results. On January 11, 1980, Respond-ents filed timely objections to the election. On Jan-uary 31, 1980, the Regional Director issued a Sup-plemental Decision and Certification of Representa-tive, overrulng Respondents' objections and certi-fying the Union as the exclusive collective-bargain-ing representative of the employees in the unitfoundappropriate. Respondents did not file excep-412 ACE TYPOGRAPHERS AND AVJ GRAPHICS, INC.tions to the Regional Director's Supplemental De-cision.As noted, Respondents have filed no response tothe Notice To Show Cause. In their answer to thecomplaint, however, Respondents denied the factu-al allegation of paragraph 10 of the complaint that"[s]ince on or about April 11, 1980," Respondentshave refused to recognize and bargain with theUnion in the appropriate unit described below. Inrejecting this contention, we find that certain com-plaint allegations admitted by Respondents alongwith various exhibits attached to the GeneralCounsel's Motion for Summary Judgment conclu-sively establish the date on which Respondents firstrefused to bargain as April 11, 1980.We note that paragraph 9(b) of the complaint,which was admitted by Respondents, states that,"[o]n or about April 11, 14, and 18, 1980, theUnion, by phone call, requested Respondents tomeet and bargain collectively with it as the exclu-sive bargaining representative of Respondents' em-ployees" in the unit described below. Also, append-ed to the General Counsel's Motion for SummaryJudgment, as Exhibit J, is a letter dated April 21,1980, from Respondent Ace Typographers whichdeclines the Union's request to bargain because"we want to challenge the validity of the certifica-tion." This letter appears to be an affirmation of anearlier stated position by Respondents since, alsoappended to the General Counsel's Motion forSummary Judgment, as Exhibit I, is an April 22,1980, letter from the Union to Respondents whichstates:Pursuant to our three (3) telephone conver-sations (April 11, 14 and 18, 1980) and a letterdated April 14, requesting a meeting for thepurpose of negotiating a mutually satisfactorycontract covering those certified employeesrepresented by this Union has [sic] met withresistance on your part. Your constant replieswere that "you were checking the invalidity ofthe authority vested by the Regional Director,NLRB, Region 2 certification dated January31, 1980." [Emphasis supplied.]Respondents have not disputed the authenticity ofExhibits I or J. Accordingly, notwithstanding Re-spondents' denial of paragraph 10 of the complaint,we find that Respondents' admission of paragraph9(b) of the complaint along with Exhibits I and Jof the Motion for Summary Judgment establishthat Respondents did refuse to bargain on or aboutApril 11, 1980. Therefore, we find paragraph 10 ofthe complaint to be true.22 Respondent Ace Typographers' letter of April 21, 1980, also indicat-ed as a further reason for refusing to bargain that it had "been informedIt is well settled that in the absence of newly dis-covered or previously unavailable evidence or spe-cial circumstances a respondent in a proceeding al-leging a violation of Section 8(a)(5) is not entitledto relitigate issues which were or could have beenlitigated in a prior representation proceeding.3Re-spondents do not offer to adduce at a hearing anynewly discovered or previously unavailable evi-dence, nor do they allege that any special circum-stances exist herein which would require the Boardto reexamine the decision made in the representa-tion proceeding. Accordingly, we grant the Motionfor Summary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTSAt all times material herein, AVJ Graphics, Inc.d/b/a Manhattan Graphic Productions, at timesherein individually called Respondent AVJ, a NewYork corporation, with an office and place of busi-ness in New York, New York, herein called Re-spondent AVJ's facility, has been engaged in pro-viding typographical, phototypesetting, and relatedservices to commercial customers.At all times material herein, SSS Typographers,Inc. d/b/a Ace Typographers, at times herein indi-vidually called Respondent Ace, a New York cor-poration, with an office and place of business inNew York, New York, herein called RespondentAce's facility, has been engaged in providing typo-graphical, phototypesetting, and related services tocommercial customers.At all times material herein, Respondent AVJand Respondent Ace have been affiliated businessenterprises with common officers, ownership, di-rectors, management, and supervision; have formu-lated and administered a common labor policy af-fecting employees of said operations; have sharedcommon premises and facilities; have interchangedpersonnel with each other; and have held them-selves out to the public as a single integrated busi-ness enterprise.By virtue of their operations described above,Respondent AVJ and Respondent Ace constitute athat [Ihe] Union does NOT represent a majority of the employees in theunit, by a written petition which was submitted to [its president] " Thisrefusal to bargain based on this alleged petition is without merit as it iswell established that, absent unusual circumstances not shown to existhere. a certified union's majority status is irrebuttably presumed for Iyear from the date of certification. As the alleged petition was submittedwithin the certification year. this petition did not justify the refusal tobargain. See, e.g., Brooks v VL.R.B., 348 U.S. 96 (1954)..See Pttsburgh Plate Glass Co. v NL.R.B., 313 U.S 146. 162 (1941);Rules and Regulations of the Board, Secs 102 67(f) and 102.6h9(c)413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsingle integrated business enterprise and a singleemployer.Annually, Respondent AVJ and RespondentAce, in the course and conduct of their operationsdescribed above, collectively, perform servicesvalued in excess of $50,000 for various enterpriseslocated in States other than the State of New York.We find, on the basis of the foregoing, that Re-spondents are, and have been at all times materialherein, employers engaged in commerce within themeaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE I.ABOR ORGANIZATION INVOLVEDNew York Typographical Union No. 6, Interna-tional Typographical Union, AFL-CIO, is a labororganization within the meaning of Section 2(5) ofthe Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondents consti-tute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time employeesemployed by Respondents, but excludingoffice clerical employees, salesmen, guards,and supervisors as defined in the Act.4At all times material herein, a majority of theemployees in the above-described unit have desig-nated or selected the Union as their representativefor the purposes of collective bargaining with Re-spondents.2. The certificationOn January 4, 1980, a majority of the employeesof Respondents in said unit, in a secret-ballot elec-tion conducted under the supervision of the Re-gional Director for Region 2, designated the Unionas their representative for the purpose of collectivebargaining with Respondents.The Union was certified as the collective-bar-gaining representative of the employees in said uniton January 31, 1980, and the Union continues to be4 The classification of messengers is neither included nor excludedfrom this unit since, in denying the Union's earlier request for review, theBoard permitted the messengers to vote in the election subject to chal-lenge. Although the messengers involved were challenged at the election,the challenged ballots were not determinative of the results of the elec-tion. Accordingly, no further findings with respect to the unit placementof the messengers have since been made.such exclusive representative within the meaning ofSection 9(a) of the Act.B. The Request To Bargain and Respondent'sRefusalCommencing on or about April 11, 1980, and atall times thereafter, the Union has requested Re-spondent to bargain collectively with it as the ex-clusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about April 11, 1980, and continu-ing at all times thereafter to date, Respondentshave refused, and continue to refuse, to recognizeand bargain with the Union as the exclusive repre-sentative for collective bargaining of all employeesin said unit.Accordingly, we find that Respondents have,since April 11, 1980, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respond-ents have engaged in and are engaging in unfairlabor practices within the meaning of Section8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondents set forth in sectionII, above, occurring in connection with their oper-ations described in section I, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondents have engaged inand are engaging in unfair labor practices withinthe meaning of Section 8(a)(5) and (1) of the Act,we shall order that they cease and desist therefrom,and, upon request, bargain collectively with theUnion as the exclusive representative of all em-ployees in the appropriate unit, and, if an under-standing is reached, embody such understanding ina signed agreement.In order to insure that the employees in the ap-propriate unit will be accorded the services of theirselected bargaining agent for the period providedby law, we shall construe the initial period of certi-fication as beginning on the date Respondents com-mence to bargain in good faith with the Union asthe recognized bargaining representative in the ap-propriate unit. See Mar-Jac Poultry Company, Inc.,136 NLRB 785 (1962); Commerce Company d/b/aLamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328414 ACE TYPOGRAPHERS AND AVJ GRAPHICS, INC.F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817;Burnett Construction Company, 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. SSS Typographers, Inc. d/b/a Ace Typogra-phers and AVJ Graphics, Inc. d/b/a ManhattanGraphic Productions, are employers engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2. New York Typographical Union No. 6, Inter-national Typographical Union, AFL-CIO is alabor organization within the meaning of Section2(5) of the Act.3. All full-time and regular part-time employeesemployed by Respondents, but excluding officeclerical employees, salesmen, guards, and supervi-sors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since January 31, 1980, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a)of the Act.5. By refusing on or about April 11, 1980, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondents in the appropriate unit, Respondentshave engaged in and are engaging in unfair laborpractices within the meaning of Section 8(a)(5) ofthe Act.6. By the aforesaid refusal to bargain, Respond-ents have interfered with, restrained, and coerced,and are interfering with, restraining, and coercing,employees in the exercise of the rights guaranteedthem in Section 7 of the Act, and thereby have en-gaged in and are engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondents,SSS Typographers, Inc. d/b/a Ace Typographersand AVJ Graphics, Inc. d/b/a Manhattan GraphicProductions, New York, New York, their officers,agents, successors, and assigns, shall:1. Cease and deosist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms andconditions of employment with New York Typo-graphical Union No. 6, International Typographi-cal Union, AFL-CIO, as the exclusive bargainingrepresentative of all employees in the following ap-propriate unit:All full-time and regular part-time employeesemployed by Respondents, but excludingoffice clerical employees, salesmen, guards,and supervisors as defined in the Act.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representativeof all employees in the aforesaid appropriate unitwith respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.(b) Post at their facility in New York, NewYork, copies of the attached notice marked "Ap-pendix."5 Copies of said notice, on forms providedby the Regional Director for Region 2, after beingduly signed by Respondents' representatives, shallbe posted by Respondents immediately upon re-ceipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 2, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WIl.. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, andother terms and conditions of employment415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith New York Typographical Union No. 6,International Typographical Union, AFL-CIO, as the exclusive representative of the em-ployees in the bargaining unit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive repre-sentative of all employees in the bargainingunit described below, with respect to rates ofpay, wages, hours, and other terms and condi-tions of employment, and, if an understandingis reached, embody such understanding in asigned agreement. The bargaining unit is:All full-time and regular part-time employ-ees employed by us, but excluding officeclerical employees, salesmen, guards, and su-pervisors as defined in the Act.SSS TYPOGRAPHERS, INC. D/B/A ACETYPOGRAPHERS AND AVJ GRAPHICS,INC. D/B/A MANHATTAN GRAPHICPRODUCTIONS416